U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51688 BITZIO, INC. (Exact name of registrant as specified in its charter) Nevada 16-1734022 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 548 Market Street, Suite 18224San Francisco, CA (Address of principal executive offices) (213) 400-0770 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated file. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 66,538,869 shares of common stock, par value $0.001 per share, outstanding as ofNovember 14, 2012. BITZIO, INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements: 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 36 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. The results for the period ended September 30, 2012 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission on March 29, 2012. 3 BITZIO, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Prepaid expenses and other current assets Due from related parties - Prepaid acquisition costs - Total current assets OTHER ASSETS Property and equipment, net - Intangible assets, net Goodwill Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenue - Notes payable, related parties Convertible notes, net of discount Convertible notes, related parties, net of discount Derivative liability - Derivative liability, related party TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value; 25,000,000 shares authorized; 5,343,120 and -0- shares issued and outstanding, respectively - Common stock, $0.001 par value; 250,000,000 shares authorized; 66,538,869 and 50,018,625 shares issued and outstanding, respectively Stock subscriptions payable - Additional paid-in capital Accumulated other comprehensive income ) - Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 BITZIO, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUES $ OPERATING EXPENSES Professional fees Executive compensation - General and administrative Impairment of goodwill - Total Operating Expenses LOSS FROM OPERATIONS ) OTHER EXPENSES Financing costs and debt discount amortization ) Gainon derivative liability - - Total Other Expenses, net ) LOSS BEFORE INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS FROM CONTINUING OPERATIONS $ ) $ ) $ ) $ ) Loss from discontinued operations ) - ) - Loss on disposal of subsidiary ) - ) - Loss from Discontinued Operations, net of income taxes ) - ) - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE FROM CONTINUING OPERATIONS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE FROM DISCONTINUED OPERATIONS $ ) $
